328 S.W.3d 321 (2010)
Eli L. CRUSOE, Sr., Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94144.
Missouri Court of Appeals, Eastern District, Division Four.
October 19, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 23, 2010.
Application for Transfer Denied January 25, 2011.
Edward S. Thompson, Mo. Public Defender Office, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jayne T. Woods, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.
Prior report: 261 S.W.3d 620.

ORDER
PER CURIAM.
Movant, Eli Crusoe, Sr., appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court clearly erred in denying his Rule 29.15 motion without an evidentiary hearing because he alleged facts not conclusively refuted by the record which, if proven, would entitle him to relief in that the sentencing court considered improper factors in arriving at a twenty-year sentence for armed criminal action.
*322 We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).